Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-5 and 8 are objected to because of the following informalities: 
In claims 4-5, the term “the lanthanide ions” should read “the lanthanide (III) ions” for improved clarity and antecedence to claim 1.  
In claim 8, “the bonding agent” should read “the at least one bonding agent” for improved clarity and antecedence to claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites “polymer(s)” in lines 3 and 8. Since “cationic polymers” is established in lines 1-2, there is insufficient antecedent basis for this limitation (i.e. the singular interpretation of “cationic polymer”) in in the claim. Claims 2-9 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 1, claim 1 recites “at least one bonding agent” in lines 7-8. Since “at least one bonding agent” is established in lines 4-5, it is unclear if the at least one bonding agent of lines 7-8 is the same or different from the at least one bonding agent of lines 4-5. Claims 2-9 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 6, claim 1 recites “an amount of lanthanide (III) ions”. Since “lanthanide (III) ions” is established in claim 1 it is unclear if the lanthanide (III) ions of claim 6 is the same or different from the lanthanide (III) ions of claim 1. Is a different lanthanide ion added to the sample before the sample comes into contact with the developer solution which has lanthanide ions?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hurtevent et al. (WO 2016203119 A1, hereinafter “Hurtevent”).
Regarding claim 1, Hurtevent teaches a method for determining the concentration of cationic polymers present in a sample (abstract teaches quantifying additives in complex aqueous fluid, wherein paragraphs [0050]-[0051] teach the additives are corrosion inhibitors, which are interpreted as “cationic polymers”; note that the broadest reasonable interpretation of “cationic polymers” include corrosion inhibitors), according to the following steps:
- bringing the cationic polymer(s) present in the sample into contact with, and enabling the interaction thereof with, a developer solution (paragraph [0016] teaches mixing a developer solution with a sample, wherein the sample comprises the cationic polymer, i.e. additive) comprising lanthanide (III) ions (paragraph [0016], “lanthanide cation”) and at least one bonding agent (paragraph [0016], “chelating agent”),
 - exciting the sample at an excitation wavelength λexc and detecting (paragraph [0017] and [0058]), by time-resolved photoluminescence (paragraph [0017], “time-resolved fluorescence”), a signal from the lanthanide (III) ions that have interacted with at least one bonding agent having previously interacted with the cationic polymer(s) at an emission wavelength λem (paragraphs [0058]-[0059]), and
- determining the cationic polymer concentration of the sample using the signal detected at the emission wavelength λem (paragraph [0060] teaches determining concentration of the inhibitor, which is interpreted as the cationic polymer, using the emission intensity), 
the sample originating from water obtained from water treatment processes or from municipal or industrial sludge (paragraph [0043]).
Regarding claim 2, Hurtevent teaches all of the elements of the current invention as stated above. Hurtevent further teaches wherein the time-resolved photoluminescence is time-resolved fluorescence (paragraph [0058]).
Regarding claim 3, Hurtevent teaches all of the elements of the current invention as stated above. Hurtevent further teaches wherein the sample contains at least one polymer (paragraph [0047]) resulting from the polymerization of at least one cationic monomer (paragraph [0050], “quaternary ammonium”) and, optionally, at least one non-ionic monomer (A) (paragraph [0050], “acrylamide”) and/or at least one anionic (paragraph [0047], “acrylic acid”) monomer.
Regarding claim 4, Hurtevent teaches all of the elements of the current invention as stated above. Hurtevent further teaches wherein the lanthanide ions are chosen from europium, terbium, samarium or dysprosium ions (paragraph [0018], “Eu3+”).
Regarding claim 5, Hurtevent teaches all of the elements of the current invention as stated above. Hurtevent further teaches wherein the lanthanide ions are europium or terbium ions paragraph [0018], “Eu3+”).
Regarding claim 6, Hurtevent teaches all of the elements of the current invention as stated above. Hurtevent further teaches wherein an amount of lanthanide (III) ions between 1 ppm and 10,000 ppm is added to the sample by weight based on the weight of the sample before the sample comes into contact with the developer solution (paragraph [0041]).
Regarding claim 7, Hurtevent teaches all of the elements of the current invention as stated above. Hurtevent further teaches wherein the excitation wavelength λexc is between 200 em is between 300 nm and 800 nm (paragraph [0059]).
Regarding claim 8, Hurtevent teaches all of the elements of the current invention as stated above. Hurtevent further teaches wherein the bonding agent is an anionic agent comprising at least 2 anionic functions (paragraphs [0026]-[0028] teaches chelating agents are molecules with at least two amine functions).
Regarding claim 9, Hurtevent teaches all of the elements of the current invention as stated above. Hurtevent further teaches the method further comprising a sample purification step prior to adding the developer solution comprising the lanthanide (III) ions (paragraph [0053]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Harma (US 20160274079 A1) in view of Hurtevent.
Regarding claim 1, Harma teaches a method for determining the concentration of cationic polymers present in a sample (paragraph [0001], “measuring concentration of one or more organic polymers in a sample” wherein paragraph [0046] teaches the organic polymer is cationic), according to the following steps:
- bringing the cationic polymer(s) present in the sample into contact with, and enabling the interaction thereof with, a developer solution (claim 16 teaches mixing a sample comprising cationic polymers with lanthanide ions) comprising lanthanide (III) ions (claim 16, “lanthanide (III) ion”).
- exciting the sample at an excitation wavelength λexc and detecting, by time-resolved photoluminescence, a signal from the lanthanide (III) ions that have interacted with at least one bonding agent having previously interacted with the cationic polymer(s) at an emission em (claim 16, “detecting signal derived from the lanthanide (III) ion with time-gated luminescence measurement”; paragraph [0048] teaches excitation and emission wavelengths), and
- determining the cationic polymer concentration of the sample using the signal detected at the emission wavelength λem (claim 16, “measuring the quantity of one or more organic polymers in the sample based on the signal derived from the lanthanide(III) ion”, wherein paragraph [0046] teaches the organic polymer is cationic),
 the sample originating from water obtained from water treatment processes or from municipal or industrial sludge (paragraphs [0063]-[0064], “produced water”) .
Harma fails to teach the developer solution comprising at least one bonding agent.
Hurtevent teaches a method for detecting and quantifying additives in a complex aqueous fluid with lanthanide ions (paragraph [0003]). Hurtevent teaches a developer solution comprising a lanthanide cation and a lanthanide chelating agent, i.e. bonding agent, is mixed with a sample (paragraph [0016]). Hurtevent teaches that pre-complexation of the lanthanide ions with a chelating agent considerably improves the sensitivity of detection of additives or inhibitors (paragraph [012]). Hurtevent teaches the method makes it possible to detect additives or inhibitors with low complexing power (in particular certain amine corrosion inhibitors) or easily excitable in the near UV / visible range (such as Europium) (paragraph [0012]).
Since Hurtevent measures cationic polymers using lanthanide ions, similar to Harma, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harma to incorporate the teachings of Hurtevent to provide 
Regarding claim 2, Harma in view of Hurtevent teach all of the elements of the current invention as stated above. Harma further teaches wherein the time-resolved photoluminescence is time-resolved fluorescence (paragraph [0057], “time-gated luminescence”; paragraph [0066] teaches a spectrofluorometer is used and the sample was monitored at an excitation wavelength and emission wavelength, i.e. fluorescence).
Regarding claim 3, Harma in view of Hurtevent teach all of the elements of the current invention as stated above. It appears that Harma further teaches wherein the sample contains at least one polymer (paragraphs [0038]-[0039]) resulting from the polymerization of at least one cationic monomer (paragraph [0046], “cationic”; paragraph [0048], “polyethylene imine”) and, optionally, at least one non-ionic monomer (A) (paragraph [0010], “carboxamides”) and/or at least one anionic or zwitterionic monomer (paragraph [0046], “zwitterionic”).
If it is determined that Harma fails to teach the limitations of claim 3, Hurtevent teaches wherein the sample contains at least one polymer (paragraph [0047]) resulting from the polymerization of at least one cationic monomer (paragraph [0050], “quaternary ammonium”) and, optionally, at least one non-ionic monomer (A) (paragraph [0050], “acrylamide”) and/or at least one anionic (paragraph [0047], “acrylic acid”) monomer. 
Since Hurtevent teaches measuring charged polymers with lanthanide, similar to Harma, it would have been obvious to modify Harma in view of Hurtevent to incorporate the teachings of Hurtevent to provide wherein the sample contains at least one polymer resulting from the 
Regarding claim 4, Harma in view of Hurtevent teach all of the elements of the current invention as stated above. Harma further teaches wherein the lanthanide ions are chosen from europium, terbium, samarium or dysprosium ions (paragraph [0044], “europium”).
Regarding claim 5, Harma in view of Hurtevent teach all of the elements of the current invention as stated above. Harma further teaches wherein the lanthanide ions are europium or terbium ions (paragraph [0044], “europium”).
Regarding claim 6, Harma in view of Hurtevent teach all of the elements of the current invention as stated above. Harma further teaches wherein an amount of lanthanide (III) ions between 1 ppm and 10,000 ppm is added to the sample by weight based on the weight of the sample before the sample comes into contact with the developer solution (paragraph [0050] teaches lanthanide ion concentration is below 10mM, and as low as 0.0001mM; i.e. one of ordinary skill in the art would appreciate that lanthanide ion is measured before adding to a solution).
Regarding claim 7, Harma in view of Hurtevent teach all of the elements of the current invention as stated above. Harma further teaches wherein the excitation wavelength λexc is em is between 300 nm and 800 nm (paragraph [0048], “615 nm”).
Regarding claim 8, Harma in view of Hurtevent teach all of the elements of the current invention as stated above. Harma in view of Hurtevent fail to explicitly teach wherein the bonding agent is an anionic agent comprising at least 2 anionic functions.
Hurtevent further teaches wherein the bonding agent is an anionic agent comprising at least 2 anionic functions (paragraphs [0026]-[0028] teaches chelating agents are molecules with at least two amine functions). Hurtevent teaches that pre-complexation of the lanthanide ions with a chelating agent considerably improves the sensitivity of detection of additives or inhibitors (paragraph [012]). 
Since Hurtevent measures cationic polymers using lanthanide ions, similar to Harma, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harma to incorporate the teachings of Hurtevent to provide wherein the bonding agent is an anionic agent comprising at least 2 anionic functions. Doing so would improve sensitivity of detection of additives or inhibitors as taught by Hurtevent and would allow detection of additives or inhibitors at low complexing power. 
Regarding claim 9, Harma in view of Hurtevent teach all of the elements of the current invention as stated above. Harma further teaches the method further comprising a sample purification step prior to adding the developer solution comprising the lanthanide (III) ions (paragraph [0054]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nuutinen et al. (US 20160290923 A1) teaches determining a scale inhibitor concentration in a sample using a lanthanide ion (abstract).
Yang et al. (US 20110183435 A1) teaches a fluorometric method for detection of cationic polymers in a sample, comprising mixing a sample comprising the cationic polymer with a solution of biodegradable photoluminescent polymer, measuring fluorescence signal, and determining concentration of the cationic polymer (paragraph [0019]).
Zhang et al. (US 20120270328 A1) teaches a method of detecting cationic polymers by adding a polymer dispersant solution and phosphate solution to a water sample and measuring turbidity (abstract). Zhang teaches cationic polymers are widely used in industrial aqueous systems and wastewater treatment process, drinking water treatment process, such as polydiallyldimethylammonium chloride (polyDADMAC), cationic acrylamide copolymers, epichlorohydrin-dimethylamine polymers, and polyethyleneimine (paragraph [0004]).
Murray et al. (US 6077461 A) teaches monitoring chemical luminescence of water-treatment polymers (abstract). Murray teaches the typical approach to monitoring the level of polymer coagulants or flocculants in a system has been to blend fluorescent dyes with the polymer to determine concentration of the polymer in the system (column 1, lines 37-45).
Gilmore (US 20160122201 A1) teaches determining a water treatment parameter by measuring fluorescence of a water sample (abstract). Gilmore teaches a water treatment facility that includes a flocculation or coagulation process, which is monitored and controlled by 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY H NGUYEN/Examiner, Art Unit 1798           

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797